                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                        :            Case No. 3:18-cr-139
                                                 :
               Plaintiff,                        :            Judge Thomas M. Rose
                                                 :
v.                                               :
                                                 :
DENNIS MAYORQUIN-ROMERO,                         :
                                                 :
               Defendant.                        :


        ENTRY AND ORDER GRANTING MOTION IN LIMINE RE “DURESS”/
                         “NECESSITY” (DOC. 34)


       This case is before the Court on the Motion in Limine re “Duress”/“Necessity” (Doc. 34)

filed by Plaintiff United States of America. The United States moves for an order precluding

Defendant Dennis Mayorquin-Romero from introducing evidence at trial concerning the economic

and social conditions in Honduras, his native country. Defendant opposes the Motion in Limine.

On March 13, 2019, the Court held a hearing on the Motion in Limine, at which the parties

presented oral argument and Defendant testified regarding the circumstances that caused him to

flee from Honduras to the United States.
       Defendant is charged with violating 8 U.S.C. § 1326 based on allegations that he is an alien

who was removed from the United States, whose removal was subsequent to a felony conviction,

and thereafter found in the United States, without having obtained express consent from the

Secretary of Homeland Security to reapply for admission to the United States. The conditions in

Honduras are not relevant to the elements of the charged offense.

       The parties agree that the issue before the Court is whether Defendant can present sufficient

evidence at trial to state a prima facie case for an affirmative defense of duress or necessity. At

the hearing, Defendant elected to testify, in lieu of a proffer of evidence through his attorney, as

to the facts supporting his assertion of that affirmative defense.
       To establish a prima facie case of duress or necessity, a defendant must present “some

evidence” supporting each of the following elements:

       (1) that defendant was under an unlawful and present, imminent, and impending
           threat of such a nature as to induce a well-grounded apprehension of death or
           serious bodily injury;

       (2) that the defendant had not recklessly or negligently placed himself in a situation
           in which it was probable that he would be forced to choose the criminal conduct;

       (3) that the defendant had no reasonable, legal alternative to violating the law, a
           chance both to refuse to do the criminal act and also to avoid the threatened
           harm;

       (4) that a direct causal relationship may be reasonably anticipated between the
           criminal action taken and the avoidance of the threatened harm; [and]

       (5) that defendant did not maintain the illegal conduct any longer than absolutely
           necessary.

United States v. Capozzi, 723 F.3d 720, 725–26 (6th Cir. 2013) (quoting United States v. Shemami,

425 Fed. Appx. 425, 427 (6th Cir. 2011)) (internal quotes omitted). A prima facie case is

       Where “an affirmative defense consists of several elements and testimony supporting one

element is insufficient to sustain it even if believed, the trial court and jury need not be burdened

with testimony supporting other elements of the defense.” United States v. Bailey, 444 U.S. 394,

415 (1980). Whether the issue is raised pre-trial, as here, or at trial, “where the evidence is
insufficient as a matter of law to support a duress defense,” the presiding judge should exclude

that evidence. United States v. Johnson, 416 F.3d 464, 468 (6th Cir. 2005) (citing United States

v. Contento-Pachon, 723 F.2d 691, 693 (9th Cir.1984) and United States v. Villegas, 899 F.2d

1324, 1343 (2d Cir. 1990)). Whether a defendant has established a prima facie case of duress is

a question of law. Johnson, 416 F.3d at 468.

       The following facts are taken from Defendant’s testimony at the hearing on the Motion in




                                                 2
Limine. 1 Defendant is a Honduras citizen, not a citizen of the United States. He fled Honduras

because the international criminal gang called MS-13 threatened to kill him and his family.

According to Defendant, MS-13 targeted him and his nephew because they each have a tattoo that

resembles a tattoo used by a rival gang. Defendant’s tattoo, which is on his upper left arm near

the shoulder, also contains his mother’s name. Defendant claims he is not a member of a gang,

but MS-13 members nonetheless recognize his tattoo as indicating his membership in the rival

gang. Defendant wanted to have his tattoo removed in the United States. He did not attempt to

have it removed or have it covered with a different design while in Honduras.

        Defendant testified he was unable to attend his mother’s funeral, who died of a stroke,

because he was being pursued by MS-13. He further testified that, before fleeing, MS-13 gang

members with machetes went to his house searching for him. Defendant fled Honduras by taking

a bus through Guatemala and Mexico to the United States. Defendant chose to stay in the United

States, rather than Guatemala or Mexico, because he felt the United States had the least amount of

gang affiliations and was therefore safer.

        On cross-examination, Defendant acknowledged that his bus to the United States

occasionally stopped for restroom and meal breaks.                    The gang members who threatened

Defendant were not around when he disembarked from the bus for these breaks in Guatemala and

Mexico.

        Defendant was in the United States illegally for approximately three months before his

arrest. During that time, he did not seek asylum in the United States. He testified that he did not

leave the house where he was staying during this time because he was grieving the loss of his

mother. Since Defendant’s arrest, he also has not sought asylum in the United States. Defendant



1 The Court does not weigh Defendant’s credibility when determining whether he can make a prima facie case.
The Sixth Circuit has advised that the burden on a defendant seeking an instruction on an affirmative defense “is not
a heavy one and is met even when the supporting evidence is weak or of doubtful credibility.” Johnson, 416 F.3d at
467 (internal quotations and citations omitted).


                                                         3
claims that he told the agent who arrested him that he was fleeing from threats to his life in

Honduras. In the documentation for his arrest, however, Defendant did not indicate that he feared

torture or persecution if removed from the United States.

       Defendant and his nephew were together when they were arrested for illegally entering the

United States. His nephew has already been deported to Honduras. Defendant testified that,

upon arrival in Honduras, his nephew was shot by gang members.

       Defendant’s testimony is deficient as a matter of law as to the third and fifth elements of a

prima facie case. The third element requires a showing that Defendant had no reasonable, legal

alternative to illegally entering the United States.    Defendant testimony establishes just the

opposite, that he had other reasonable, legal alternatives. Defendant testified that he felt safer in

the United States than in Guatemala and Mexico, but he did not identify any imminent and

impending threat to his safety in those countries. He traveled through those countries without

incident. In addition, fully crediting Defendant’s testimony, the threat to his safety stemmed from

his tattoo, not his membership in any gang. Based on the placement of Defendant’s tattoo, which

he displayed in Court, it would have been possible to keep his tattoo hidden indefinitely in

Guatemala or Mexico, thus eliminating the risk of misinterpretation by MS-13 or another gang

until he could have it removed or altered.

       Defendant also had an opportunity to seek asylum in the United States before illegally

entering the country. He testified that he was in Reynosa, Mexico for approximately eight months

before his most recent entry into the United States. During that time, Defendant could have

applied for admission based on the threat to this life in Honduras, but he did not do so.

       The fifth element of the prima facie case requires Defendant to present evidence that he

did not maintain the illegal conduct any longer than “absolutely necessary.” Capozzi, 723 F.3d

at 725. Defendant was in the United States for three months before his arrest. He did not seek
asylum during those three months. His explanation that he was grieving his mother’s passing



                                                 4
cannot be reasonably construed to meet the definition of “absolutely necessary.” Defendant did

not testify that there was any immediate threat to his safety once he was inside the United States.

       For the above reasons, the evidence presented by Defendant at today’s hearing is

insufficient as a matter of law to support an affirmative defense of duress or necessity. The Court

therefore GRANTS the United States’ Motion in Limine (Doc. 34). Defendant is barred from

introducing evidence at trial (through his own testimony, the testimony of others, exhibits, cross-

examination, and/or argument) regarding the economic, social and other conditions in Honduras

that caused him to flee to the United States.

       DONE and ORDERED in Dayton, Ohio, this Wednesday, March 13, 2019.

                                                                  s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE




                                                 5
